Citation Nr: 0323914	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for a panic disorder, with 
agoraphobia, from October 2, 1999?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to October 
1999.

This appeal comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2001.  

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


REMAND

As noted in January and April 2003 Board correspondence to 
the veteran, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The provisions 
of these regulations apply to these claims.  

In the aforementioned letters the veteran was afforded 
appropriate "Quartuccio sufficient" notice of the VCAA, his 
duties, as well as notice of the specific assistance VA 
provides him.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the letters the veteran was also informed that he 
had 30 days within which to respond with additional pertinent 
evidence or information.  Otherwise, the claim would be 
decided based on the current record.  

Notably, in May 2003, the United States Federal Circuit Court 
of Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (2002), which provided the 30 day 
period, is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  

While the veteran indicated in April 2003, that he had no 
additional evidence to submit, the Board observes that one 
year has not passed since the Board issued the January 2003 
"Quartuccio" letter.  As such, in the absence of a specific 
written waiver from the appellant, and in light of the DAV 
decision, the Board finds that the appellant must be afforded 
the remaining period of the one year, that is until January 
8, 2004, before the Board may enter a decision.  

The Board further notes that since January 2003, records 
pertaining to an award of Social Security disability benefits 
were added to the file.  As these records are pertinent to 
the issue on appeal, and as no written wavier from the 
veteran concerning these documents is of record, initial RO 
consideration of these records necessitates further 
development.  

Therefore, this case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the January 9, 2003 VCAA notice letter.  
That year will end on January 8, 2004.  
Inform him in that letter that no Board 
decision will be entered prior to January 
8, 2004 unless or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive this waiting 
period.  Further, whether or not the 
veteran submits additional evidence or 
argument in support of his claim, if he 
desires to expedite Board review of his 
claim, he must specifically waive in 
writing any remaining response time prior 
to January 8, 2004.  

2..  The RO must readjudicate the issue 
of entitlement to an increased evaluation 
for a panic disorder with agoraphobia, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal continues to be denied, the 
veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  If the claim remains 
denied, the RO must ensure that the 
provisions in Quartuccio, have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claim.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


